Citation Nr: 1826601	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-24 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972.
 
These matters come before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In the Veteran's July 2014 substantive appeal (via a VA form 9), he requested a hearing before the Board; however, in April 2018 written correspondence, he withdrew his request for a hearing before the Board and requested a decision.  Accordingly, his request for a hearing is considered to be withdrawn and his claim will be reviewed based on the evidence of record. See 38 C.F.R. § 20.704 (e)(2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a February 2008 rating decision, the RO denied entitlement to service connection for bilateral hearing loss; the Veteran was notified in February 2008 and did not appeal this decision.

2. Evidence received since the February 2008 rating decision relates to the basis for the prior denial.


CONCLUSIONS OF LAW

1.  The February 2008 rating decision that denied entitlement to service connection for bilateral hearing loss is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §  20.1103 (2017).

2. Evidence received since the February 2008 rating decision with regard to entitlement to service connection for bilateral hearing loss is new and material. Thus, this new evidence warrants reopening the claim of entitlement to service connection for bilateral hearing loss. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends he is entitled to service connection for bilateral hearing loss. Implicit in his claim is his contention that new and material evidence has been received to reopen a previously denied claim for bilateral hearing loss. For the following reasons, the Board finds reopening is warranted.

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).

The Veteran previously filed a claim of entitlement to service connection for bilateral hearing loss, which was denied in a February 2008 rating decision. The evidence at that time did not show that the Veteran had hearing loss pursuant to 38 C.F.R. § 3.385 or that his current hearing loss was related to service.  The Veteran was notified in February 2008 but did not appeal the decision.   Accordingly, the February 2008 rating decision is final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

In May 2011, the Veteran filed the instant application to reopen his claim for service connection for a bilateral hearing loss.  As part of development, the RO sent the Veteran for an April 2012 VA Compensation and Pension (C&P) examination in which the examiner determined the Veteran suffered from hearing loss and would need to be examined by a specialist in order to determine whether the Veteran's in-service ear infection contributed to his current condition.   The April 2012 VA DBQ showed that the Veteran has hearing loss for VA purposes.  In light of the above, the Board finds that the evidence submitted since the February 2008 rating decision, when considered with previous evidence of record, relates to previously unestablished facts necessary to substantiate the claim.  As such, the evidence is new and material and warrants reopening of the claim.  See 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received and the claim for service connection for bilateral hearing loss is reopened.  To this extent only, the claim is granted.


REMAND

The Veteran contends that he is entitled to service connection for bilateral hearing loss. Prior to adjudication, a remand is warranted.

In March 2012, the Veteran received a C&P examination in which the examiner was unable to render an opinion concerning the etiology of the Veteran's hearing loss. The examiner recommended that the VA send the Veteran to an otolaryngologist for an etiology opinion. As the Veteran has not yet received that examination, a remand is in order. At the examination, the examiner is asked to comment upon the Veteran's claim that his in-service right ear infection may have contributed to his current hearing problems, as well as the Veteran's belief that removal of a foreign substance in his ear in August of 1969 is related to his current condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination by an otolaryngologist to determine the nature and etiology of the Veteran's bilateral hearing loss. The examiner is asked to review the claims file and provide the following information:
 
(a) State whether the criteria for a diagnosis of bilateral hearing loss are met.

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss was incurred in or otherwise related to the Veteran's service.  

(c) If it is determined that there is another likely etiology for the Veteran's hearing loss, that should be stated.

(d) In reaching the determinations requested, the examiner is asked to comment upon the Veteran's contention that the severe right ear infection he suffered from in service contributed to his current hearing loss, as well as the Veteran's belief that an August 1969 removal of a foreign substance from his ear is related to his current condition.

The examiner should set forth all examination findings, with a clear rationale for the conclusions reached.

2. Then, readjudicate the claim. If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals





